1st. In this case the plaintiff alleges that he has paid the trustee the full amount of the trust debt, and *Page 312 
that he has purchased the equity of redemption of the bargainor, and that he is entitled to have a conveyance of the trust estate.
2d. The plaintiff further alleges that if he has not paid the whole of the trust debt, that he at least has paid a portion thereof, to-wit: the value of the Confederate money at the time of its payment.
The plaintiff further alleges that the cestui que trusts have required the trustee to proceed to make sale of the property, and that he fears the trustee will make the sale, unless restrained by injunction. The defendants deny the payment in full, but admit that the plaintiff is entitled to a credit for the value of the Confederate money at the time of its payment, and that he is entitled to a conveyance of the land upon the payment of the balance of the debt secured in the deed of trust.
Upon filing the complaint, the Court granted a restraining order; and upon a hearing after notice to the defendant, continued the injunction or restraining order until the final hearing of the case, and the defendant appealed.
We think his Honor is fully sustained in his ruling by the authorities cited by the learned counsel for the plaintiff.
No harm can result by continuing the order until the final hearing of the case; whereas, by permitting a sale great mischief might arise to one of the parties should they adhere to their present views, and the trust property be purchased by a stranger.
There is no error. This will be certified.
PER CURIAM.                                          Judgment affirmed. *Page 313